Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s arguments, see Applicant’s arguments/remarks, filed 09/16/2021, with respect to the rejection of claims 1-7 under 35 U.S.C. 103 as being unpatentable over Sobata et al patent 6,090,254 (Sobata) in view of Nemoto et al PGPUBS Document US 2016/0153107 (Nemoto) and Arimori et al PGPUBS Document US 2017/0342588 (Arimori) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Sobata et al patent 6,090,254 (Sobata) in view of Nemoto et al PGPUBS Document US 2016/0153107 (Nemoto), Arimori et al PGPUBS Document US 2017/0342588 (Arimori) and Okada et al patent 5,009,758.
It is argued that the combination of applied prior art fails to teach the combination of an electrodeposition rinse and washing section downstream of an electrodeposition coating section, in combination of a filtration process apparatus for filtering of wash water used in such section, so as to separate and remove a solid foreign substance from the wash water. 
In response, it is submitted that modification of the Sobata system in view of Nemoto and Arimori having such electrodeposition rinse and washing section downstream of an electrodeposition coating section, to further include filtration or pre-filtration prefilters for removing solid contaminants, upstream of ultrafiltration membranes to separate paint, solution and wash water, is apparent from Arimori and newly recited Okada. 

Okada further teaches collection of paint and solvent utilized in an electrodeposition system for painting surfaces of automobiles, such that used paint and solvent solution are separated in ultrafiltration membranes 44, 94 and 96, so as to recycle paint and solution rich fractions and facilitate a more continuous electrodeposition operation (column 5, line 54-column 6, line 50). In addition, Okada teaches that such ultrafiltration membranes are susceptible to fouling by solids contained in the paint and solution mixture feed, leaving a solid residue and necessitating system shut-down to clean the ultrafiltration membranes, and installation of pre-filters 62 and 64, so as to collect such solids impurities, while passing the paint and wash solution on to the ultrafiltration membranes (see especially column 1, line 60-column 2, line 10, column 2, lines 46-66 and column 7, line 57-column 8, line 16). Thus, 
Applicant’s arguments, see Applicant’s arguments/remarks, filed 09/16/2021, with respect to rejection of claims 1-7 under 35 U.S.C. 112 (b) or 2nd paragraph have been fully considered and are persuasive.  This ground of rejection has been withdrawn.
Claims 1-7 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claims contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
The Specification lacks full support for the amended language in claim 1 regarding the filtration process apparatus as performing a filtration process, so as to separate and remove, not the electrodeposition solution, but only a solid foreign substance from the wash water. The Specification at paragraphs [0012 and 0013] recite such filtration process apparatus as removing foreign substances (e.g. coagulation, dust etc.) other than the electrodeposition solution contained in the wash water. However such paragraphs do not specify whether such removed foreign substances are solid, liquid or semi-liquid substances. Thus the amended language in claim 1 of the filtration process apparatus as performing a filtration process, so as to separate and remove, not 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 and 2 are rejected under 35 U.S.C. 103 as being unpatentable over Sobata et al patent 6,090,254 (Sobata) in view of Nemoto et al PGPUBS Document US 2016/0153107 (Nemoto), Arimori et al PGPUBS Document US 2017/0342588 (Arimori) and Okada et al patent 5,009,758. For the PGPUBS Documents relied upon, paragraph numbers are identified by “[ ]” symbols. For claim 1, Sobata discloses an electrodeposition coating facility that includes a degreasing process section, a post-degreasing rinse section, a chemical conversion process section, a post-chemical-conversion rinse section, an electrodeposition coating section, and a post-electrodeposition rinse section (all shown as identified by reference numerals 54,55, 58, 
in the degreasing process section, an object to be coated being subjected to a degreasing process using a degreasing solution (column 5, lines 40-44),
in the post-degreasing rinse section, the object to be coated that has been processed in the degreasing process section being washed with wash water (column 6, lines 12-17),
in the chemical conversion process section, the object to be coated that has been washed in the post-degreasing rinse section being subjected to a chemical conversion process using a conversion solution (column 7, lines 52-58),
in the post-chemical-conversion rinse section, the object to be coated that has been processed in the chemical conversion process section being washed with wash water (column 8, lines 3-41),
in the electrodeposition coating section, the object to be coated that has been washed in the post-chemical-conversion rinse section being subjected to electrodeposition coating using an electrodeposition solution (column 9, lines 21-27).
The claims firstly differ by requiring the facility to also include a post-electrodeposition rinse section, wherein the object being subject to electrodeposition coating is washed with wash water and a subsequent filtration process apparatus for performing a filtration process on such wash water, such filtration process apparatus effective to separate and remove, not the electrodeposition solution, but only a solid foreign substance from the wash water.

Arimori also teaches a facility directed to electrodeposition coating automobile or automobile parts bodies, that also includes plural water washing or rinsing baths or stations 10-13 and additionally teaches a filtration process apparatus including ultrafiltration or microfiltration membranes 16, 17 and 18 (Arimori referring to washing or rinsing baths 10-13 and para [0044-0047, 0051-0057]. In the embodiment shown in figure 1, water or effluent from upstream water washing or rinsing bath or station 12 is directed to downstream filtration membranes 17 and 18 via flow line or conduit 23 (see figure 1 and [0053-0055]).
It would have been obvious to one of ordinary skill in the art of coating automobile and automobile parts bodies using electrodeposition, to have provided such additional washing or rinse section and filtration membrane apparatus, as cumulatively taught or suggested by Nemoto  and Arimori, within the facility of Sobata, in order to remove excess coating material that has been deposited in the electrodeposition section, while also enabling such wash water to be safely disposed thereof and/or re-utilized in the facility or in another facility, as well as enabling collection and recycling of paint, thus reducing the amount of make-up paint needed for the overall electrodeposition process.

Sobata also teaches recovery of the wash or rinse water by collecting it in a recovery tank and reusing the water in a subsequent washing or rinse stage so as to minimize requirements for fresh water (column 5, lines 52-58); column 8, line 28-column 9, line 20). The claims also differ by requiring a wash water recycling line which directs or feeds the filtered wash water to the post-chemical conversion rinse section. Arimori further teaches such recycling line from the last wash water and rinsing bath or section, 
Regarding claim 2, Sobata suggests some amount of purified, fresh water being mixed with the wash or rinse water being recycled, as necessary (column 6, lines 49-54 and the filtration process apparatus as performing a filtration process, so as to separate and remove, not the electrodeposition solution, but only a solid foreign substance from the wash water. claim 8, lines 56-58). 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US PGPUBS Documents 2011/0290652, 2003/0168406 and 2001/0035126, as well as patent 6,139,708 teach further aspects of closed loop, recirculating automobile electrodeposition painting systems having washing or rinsing stations as well as ultrafiltration or microfiltration separation membranes.
		ALLOWABLE SUBJECT MATTER
Claims 3-7 would be allowable if rewritten to overcome the rejections under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Claims 4-7 would similarly distinguish in view of respective recitations of electrolytic water treatment apparatus for treating wash water from the post-chemical conversion rinse section together with recycling of wash water between different wash water rinse sections or different stages of rinse sections as claimed, yielding a non-obvious combination of filtration process apparatus and electrolytic water treatment apparatus utilized in treating wash water together with the recycling of wash water between different wash water rinse sections as claimed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within 
Any inquiry concerning this communication or earlier communications from 
the examiner should be directed to Joseph Drodge at his direct government telephone number of 571-272-1140, or at alternate cell phone number 703-401-6309. The examiner can normally be reached on Monday-Friday from approximately 8:00 AM to 1:00PM and 2:30 PM to 5:30 PM.  
	Alternatively, to contact the examiner, send a communication via E-mail communication to the Examiner's Patent Office E-mail address: "Joseph.Drodge@uspto.gov". Such E-main communication should be in accordance with provisions of MPEP (Manual of Patent Examination Procedures) section 502.03 & related MPEP sections.  E-mail communication must begin with a statement authorizing the E-mail communication and acknowledging that such communication is not secure and will be made of record, under Patent Internet Usage Policy Article 5.  A suggested format for such authorization is as follows:  “Recognizing that Internet communications are not secure, I hereby authorize the USPTO to communicate with me concerning any subject matter of this application by electronic mail. I understand that a copy of these communications will be made of record in the application file. 

The formal facsimile phone number, for official, formal communications, for the examining group where this application is assigned is 571-273-8300. The facsimile phone number for informal communication directly with the examiner is 571-273-1140.

	Information regarding the status of an application may be obtained from 

the Patent Application Information Retrieval (PAIR) system.  Status information

for published applications may be obtained from either private PAIR or Public 

PAIR, and through Private PAIR only for unpublished applications.  For more 

information about the PAIR system, see http://pair-direct.uspto.gov.  Should you

have any questions on access to the Private PAIR system, contact the Electronic 

Business Center (EBC) at 866-217-9197 (toll-free).  

JWD
09/20/2021
/JOSEPH W DRODGE/Primary Examiner, Art Unit 1778